                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Catrina M. Bellis,

       Plaintiff,

               v.                                         Case No. 1:17cv836

Commissioner of Social Security,                          Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation filed by the

Magistrate Judge on October 5, 2018 (Doc. 20).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s Report

and Recommendation have been filed.

       Accordingly, it is ORDERED that the Report and Recommendation (Doc. 20) of

the Magistrate Judge is hereby ADOPTED. The Parties’ Joint Motion to Remand

(Doc. 19) is GRANTED. This matter is REMANDED to the Commissioner of Social

Security consistent with the recommendation by the Magistrate Judge.

       IT IS SO ORDERED.


                                                        s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court


                                              1
